NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

 LILIYA WALSH,                                   No. 15-16072

                 Plaintiff-Appellant,            D.C. No. 2:13-cv-02077-MCE-
                                                 KJN
 and

 PETER WALSH,                                    MEMORANDUM*

                 Plaintiff,

   v.

 AMERICAN MEDICAL RESPONSE; et
 al.,

                 Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                              Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Walsh’s
request for oral argument, set forth in her opening brief, is denied.
      Lililya Walsh appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action arising from her seventy-two-hour mental health hold

under California Welfare and Institutions Code section 5150. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P.

12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Walsh’s § 1983 claims because, even

assuming state action, Walsh failed to allege facts sufficient to state a plausible

procedural due process claim. See id. at 341-42 (although pro se pleadings are to

be liberally construed, a plaintiff must present factual allegations sufficient to state

a plausible claim for relief); Doe v. Gallinot, 657 F.2d 1017, 1022 (9th Cir. 1981)

(upholding a district court’s finding that a seventy-two-hour detention under Cal.

Welf. & Inst. Code section 5150 is justified as an emergency measure, provided a

probable cause hearing is held shortly thereafter).

      The district court did not abuse its discretion in dismissing without prejudice

Walsh’s claims against defendant Paxton because Walsh failed to serve the

summons and complaint on Paxton in a timely manner. See Fed. R. Civ. P. 4(m)

(90-day time limit to effect timely service absent a showing of good cause); see

also In re Sheehan, 253 F.3d 507, 511-12 (9th Cir. 2001) (standard of review and

                                           2                                     15-16072
requirements for good cause).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Walsh’s state law claims because it had dismissed

all of Walsh’s federal claims. See Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001

(9th Cir. 1997) (en banc) (“[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of factors . . . will point toward declining to

exercise jurisdiction over the remaining state-law claims.” (citation omitted)); see

also Costanich v. Dep’t of Soc. & Health Servs., 627 F.3d 1101, 1107 (9th Cir.

2010) (standard of review).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                     15-16072